Case 1:20-cv-00332-JAO-KJM Document 6 Filed 10/02/20 Page 1 of 4           PageID #: 27




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAIʻI


 FRANCIS GRANDINETTI,                        CIVIL NO. 20-00332 JAO-KJM
 #A0185087,
                                             ORDER DENYING MOTION FOR
               Plaintiff,                    EXTENSION OF TIME TO FILE
                                             NOTICE OF APPEAL
        v.

 INSTITUTIONAL GRIEVANCE
 OFFICERS, DPS-HI, et al.,

               Defendants.


          ORDER DENYING MOTION FOR EXTENSION OF TIME
                   TO FILE NOTICE OF APPEAL

       On August 3, 2020, the Court dismissed this action without prejudice to

 refiling in the proper venue upon payment of the civil filing fees, and the Clerk

 entered judgment the same day. ECF Nos. 3, 4; see 28 U.S.C. § 1915(g). Any

 notice of appeal was due by September 2, 2020. Fed. R. App. P. 4(a)(1)(A). The

 Court received and filed Plaintiff Francis Grandinetti’s (“Grandinetti”) Motion for

 Extension of Time to File Notice of Appeal (“Motion”) on September 28, 2020.

 ECF No. 5. Grandinetti signed and apparently tendered the Motion to prison

 authorities for mailing to the Court on or about September 20, 2020. Id. at 1. The

 Court accepts this date as the Motion’s constructive date of filing. See Houston v.

 Lack, 487 U.S. 266, 273–76 (1988).
Case 1:20-cv-00332-JAO-KJM Document 6 Filed 10/02/20 Page 2 of 4           PageID #: 28




       Federal Rule of Appellate Procedure 4(a)(5)(A) states that the Court may

 extend the time to file a notice of appeal if: (1) a party so moves no later than 30

 days after the 30-day period for filing a notice of appeal has expired; and (2) the

 party shows excusable neglect or good cause. To determine whether a party’s

 neglect is excusable, the Court considers: “(1) the danger of prejudice to the

 non-moving party, (2) the length of delay and its potential impact on judicial

 proceedings, (3) the reason for the delay, including whether it was within the

 reasonable control of the movant, and (4) whether the moving party’s conduct was

 in good faith.” Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (citing

 Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

 (1993)). The Court evaluates the issue of excusable neglect within the context of

 each particular case. See id. at 859.

       While there is no prejudice here to the non-moving parties, who have not

 been served, and little discernible impact on any judicial proceeding, Grandinetti

 nonetheless fails to show excusable neglect or good cause. Although Grandinetti

 says that he was moved from Arizona to Hawaiʻi on August 5, 2020, he does not

 claim the move impaired his ability to timely file a notice of appeal. Additionally,

 while Grandinetti states that “HMSF” refused to send his legal mail, he does not

 allege that he provided a notice of appeal to prison authorities before September

 20, 2020. Plaintiff therefore fails to establish excusable neglect.

                                           2
Case 1:20-cv-00332-JAO-KJM Document 6 Filed 10/02/20 Page 3 of 4            PageID #: 29




       Moreover, the Court cannot find that any appeal would be taken in good

 faith. Grandinetti has three strikes pursuant to 28 U.S.C. § 1915(g), his pleadings

 fail to show he was in imminent danger of serious physical injury when he filed the

 Complaint, and he does not even address this issue in his Motion. After

 considering all the Pioneer factors, the Court finds that Grandinetti fails to show

 that an extension of time is warranted under Fed. R. App. P. 4(a)(5)(A).

       The Court may otherwise reopen the time to file an appeal for a period of

 fourteen days after the date an order to reopen is entered if all the conditions of

 Fed. R. App. P. 4(a)(6) are satisfied. These conditions include a finding that

 (1) the moving party did not receive notice under Federal Rule of Civil Procedure

 77(d) of the entry of the judgment or order sought to be appealed within 21 days

 after entry; (2) the motion is filed within 180 days after the judgment or order is

 entered or, within 14 days after the moving party receives notice under Fed. R.

 Civ. P. 77(d) of the entry, whichever is earlier; and (3) no party would be

 prejudiced. See Fed. R. App. P. 4(a)(6).

       The Court sent Grandinetti copies of the Order dismissing this action and the

 judgment on August 3, 2020, and they were not returned. See ECF Nos. 3, 4.

 There is no other indication that Grandinetti failed to receive these documents, nor

 does he argue this. Thus, Grandinetti is not entitled to reopening the time to appeal

 under Fed. R. App. P. 4(a)(6).

                                            3
Case 1:20-cv-00332-JAO-KJM Document 6 Filed 10/02/20 Page 4 of 4                            PageID #: 30




          Plaintiff does not otherwise demonstrate a basis for relief, and his Motion

 for Extension of Time to File Notice of Appeal is DENIED.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaiʻi, October 2, 2020.




 Grandinetti v. Inst. Grievance Officers, DPS-HI, et al., Civil No. 20-00332 JAO-KJM; ORDER DENYING
 MOTION FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL



                                                     4
